   Case: 1:18-cv-04670 Document #: 98-2 Filed: 02/11/20 Page 1 of 4 PageID #:462




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited                   )
liability company,                                 )
                                                   )
                       Plaintiff,                  ) Civil Action No. 1:18-cv-04670
                                                   )
       vs.                                         ) Hon. Steven C. Seeger
                                                   )
DEVIN JOHNSON, et al,                              ) Magistrate Judge M. David Weisman
                                                   )
                       Defendants.                 )



                     DECLARATION OF ION SOLTAN
        IN SUPPORT OF PLAINTIFF HP TUNERS, LLC’S MOTION FOR
    ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT DEVIN JOHNSON


       I, ION SOLTAN, hereby declare under penalty of perjury, pursuant to 28 U.S.C. §

1746(2) that the following statements are true and correct:

       1.      I am Director of Engineering at Plaintiff HP Tuners. I have personal knowledge of

the matters set forth herein, and I would be able to competently testify thereto if called to do so.

       2.      In conjunction with this litigation, HP Tuners has conducted its own investigation

in an effort to assess the conduct attributable to each defendant. This has included, among other

avenues, third-party discovery of ISPs and payment networks.

       3.      For Defendant Devin Johnson, this also included his PayPal account, which he used

in conjunction with at least some of the activities set forth in the FAC. Investigation of the

transactions listed in Mr. Johnson’s PayPal account, along with other activity (such as offer and

provision of hacked and cracked HPT software), has enabled HPT to identify certain activity set

forth in the complaint that is attributable to Mr. Johnson.
   Case: 1:18-cv-04670 Document #: 98-2 Filed: 02/11/20 Page 2 of 4 PageID #:463




       4.      As concerns Count I—Technological Circumvention of measures to protect HPT’s

software, in violation of the DMCA—HPT’s investigation has indicated what HPT believes to be

no fewer than 60 distinct acts of such technological circumvention, the first of which seems to

have occurred no later than August 30, 2017. However, as HPT was unable to get any detail from

Mr. Johnson or other involved parties, it is likely that many of these transactions relate to multiple

instances of technological circumvention. Likewise, HPT believes that numerous other instances

of technological circumvention by Mr. Johnson occurred, but have not yet been discovered and are

not indicated in his PayPal transaction history.

       5.      As concerns Counts IV and VI, Unfair Competition and Tortious Interference,

based on the identified transactions from Mr. Johnson’s PayPal account, HPT reasonably believes

that Mr. Johnson was unjustly enriched to the amount of no less than $8825.06, from selling

cracked software with licensing defeated. Because Mr. Johnson sold cracked HPT software for

less than HPT would have sold authentic software and associated tuning credits, HPT estimates

that its actual losses from this conduct are substantially higher. In addition, HPT strongly suspects

that it has suffered substantial losses from other activities attributable to Mr. Johnson of which it

is not presently aware.

       6.      In addition, some of HPT’s then-customers purchased cracked HPT software from

Mr. Johnson. Such software was improperly and unlawfully modified such that it was operable

without the purchase of licenses or tuning credits from HPT. HPT has positively identified 23 such

customers, though it strongly suspects that Mr. Johnson has provided cracked HPT software to

other former HPT customers of which HPT is not presently aware. HPT believes that, absent Mr.

Johnson’s misconduct, those customers would have continued to transact with HPT on an ongoing

basis, including purchases of software updates, licenses, and/or tuning credits; but their acquisition
   Case: 1:18-cv-04670 Document #: 98-2 Filed: 02/11/20 Page 3 of 4 PageID #:464




from Johnson of cracked software with licensing bypassed meant that such future transactions with

HPT (such as subscriptions or additional licenses or tuning credits) would never occur, and would

not have been captured in any separate transactions with Mr. Johnson.

       7.      For example, HPT believes that one particular such customer it identified would

have purchased 42 HPT tuning credits per year (for $2100) over each of the last 2 years for a total

of $4200 over that period based on his prior purchasing history and high-volume use of HPT’s

software. Based on his past usage and purchasing history, HPT reasonably estimates that this

particular customer would have purchased 42 HPT tuning credits per year for each of the next 10

years, for a total of $21,000. In sum, HPT estimates that the diversion of this particular customer

relationship has cost it no less than $25,200.

       8.      For the other 22 customers, the value of each such diverted relationship would

necessarily vary according to each individual; HPT reasonably estimates that the “lifetime loss”

of such economic transactions as a result of Mr. Johnson’s conduct averages to $2000 per customer

for each of the 22 other diverted customers, for a total of $44,000.

       9.      HPT has expended substantial attorney fees and costs on redressing Mr. Johnson’s

misconduct as set forth in the FAC. As requested in the FAC and as permitted by statute, HPT thus

seeks to hold Mr. Johnson responsible for roughly 25% of its overall attorney fees in this case,

including full costs and fees for all tasks solely related to Mr. Johnson but excluding any tasks

solely related to other defendants. HPT will file a detailed computation of its reasonable attorney

fees and associated costs following entry of judgment in this case consistent with the deadline set

by the Court in accordance with the Federal Rules, Local Rules, and Judge Seeger’s Case

Procedures.
Case: 1:18-cv-04670 Document #: 98-2 Filed: 02/11/20 Page 4 of 4 PageID #:465
